Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 02/22/2022.  Claims 1-28 are pending and have been examined.
Terminal Disclaimer
The terminal disclaimer filed on 02/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,006,188 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-28 are allowable because the prior art fails to teach or suggest a method comprising: receiving, by a computing device and during output of a first media asset, a first trick play command to skip an additional media asset; receiving a second trick play command during the output of the first media asset; determining, based on the additional media asset, a secondary media asset; determining a spatial location, in the first media asset, that is associated with a time of the second trick play command; and causing concurrent output of the secondary media asset and the first media asset, wherein a position of the secondary media asset is based on the spatial location, as recited in the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425